Exhibit 10.17 Exhibit 10.17 - 1 EXPLORATION CONTRACT WITH AN OPTION TO BUY In the City of Hermosillo, State of Sonora, Mexico, on the twenty-six day of September 2007, for one part the company, ATZEK MINERAL SA DE CV., represented by FABIO MONTANARI as its sole Administrator hereinafter referred to as the INVESTOR and for the other part Rafael Vila Melendez, on his behalf and as attorney forLuis Enrique Vila Mazon, and José Vila Mazon and his wife Beatriz Ontiveros Felix, hereinafter referred to as LINCENSEES, agree to abide by this document, the first to perform the exploration of the LINCENSEES’ mining lands and its eventual purchase according to the terms and figures established in the clauses of this contract, and the LICENSEES promise to sell to the INVESTOR or to a company designated by the INVESTOR, the mining concessions mentioned in the following statements: STATEMENTS The INVESTOR status that it is a mercantile company legally organized, as it is established in policy number 2506 of Book 1 of Mercantile Companies, granted before Salomon Griego Garcia, Attorney at Law, Notary Public Number 1 of the State of Sonora, and according to its social object it is a mining company, that will be dedicated to exploring and exploiting mining basins, as well as to Benefit from these, among other things. Rafael
